PER CURIAM.
Edward Hughes appeals from the trial court's judgment entered upon a jury verdict convicting him of one count of unlawful possession of a firearm by a felon, unlawful possession of a firearm in the presence of heroin, three counts of possession of a controlled substance, and one count of possession of drug paraphernalia. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).